Citation Nr: 9904506	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a low 
back disability based on the absence of new and material 
evidence.  In May 1997, the veteran testified at the RO 
before the undersigned Member of the Board.  The case was 
remanded to the RO in October 1997 for further development.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in September 1990 on a new and material evidence basis.  The 
veteran was notified of this decision and of his appellate 
rights; he did not file an appeal.  

2.  Evidence submitted subsequent to the September 1990 RO 
decision is new; it bears directly and substantially on the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The September 1990 rating decision denying service 
connection for a low back disorder on the basis of new and 
material evidence is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the September 1990 rating 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§  5108 (West 1991); 38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1997); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1997).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Veterans Appeals (Court) has held 
in Evans v. Brown, 9 Vet. App. 273 (1996), that a previously 
and finally disallowed claim may be reopened when new and 
material evidence has been presented since the time that the 
claim was finally disallowed on any basis.  In determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In order for a claim 
to be reopened and the entire record reviewed, the evidence 
must be both "new" and "material."  38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  To be 
material, it must be relevant and probative of the issue or 
issues at hand.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If the additional evidence considered is deemed 
"material," then the claim is reopened.  Wilkinson v. 
Brown, 8 Vet. App. 263 (1995).  Following reopening, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Kightly v. Brown, 
6 Vet. App. 200, 205 (1994).  

The veteran filed his original claim for a back condition in 
July 1988.  The RO denied this claim in October 1988, finding 
that the evidence was insufficient to evaluate the claim, as 
the veteran had failed to report for a medical examination.  
Following the submission of additional evidence, the RO again 
denied the claim in November 1988 and in September 1990.  The 
veteran did not appeal the September 1990 denial of service 
connection.  It is the last final decision on this issue.  He 
attempted to reopen his claim in October 1993.  The claim was 
denied in June 1995, and the veteran appealed.  The Board 
remanded the case in October 1997 to obtain additional 
evidence.  

The veteran contended at his May 1997 hearing before the 
undersigned Member of the Board that, during his tour of duty 
in the Navy, he had fallen down a ladder while carrying two 
large containers, one on each shoulder.  As he fell, one of 
the heavy containers hit him on his back.  He was treated in 
sick bay with medication and also on an outpatient basis at 
Balboa Naval Hospital.  Shortly after this incident, he was 
discharged from service.  In the early 1970's, he was 
employed as a nursing assistant at a VA hospital, but had to 
leave a training program because of back pain.  Then he had 
further injured his back due to a lifting injury at the 
Illinois Tool Works and since then had suffered recurrent on-
the-job injuries.  He alleged that his symptoms had become 
chronic since the incident in service, eventually resulting 
in two lumbar laminectomies and permanent disability.  

Evidence of record prior to the September 1990 rating 
decision includes service medical records; a DD 214, Report 
of Transfer or Discharge; extensive private medical records, 
dating from 1980; and VA outpatient records dating from 1990.  

Service medical records disclose that the veteran was treated 
for lumbosacral strain. 

Post-service medical records from Jefferson Hospital, a 
private facility, note that in March 1980, while employed at 
the Illinois Tool Works, the veteran had lifted a pan of 
metal parts, which resulted in a pop in his back.  He 
indicated pain at the midline L3-S1 area.  Following 
extensive examination, testing, and two consultations, the 
final diagnosis was left sciatic neuritis.  In January 1986, 
he sustained a second on-the-job injury followed by 
progressive left sciatica.  The diagnosis was herniated 
nucleus pulposus, L5-S1, for which he underwent an 
hemilaminectomy and diskectomy at L5-S1.  Subsequent records 
show further treatment of low back symptoms. 

Additional evidence submitted in support of this claim since 
the September 1990 final decision includes the veteran's VA 
employment records dated in 1972 and 1973.  These show that 
he underwent employment physical examinations in December 
1972 and in May 1973 by a personnel physician at the VA 
Hospital in North Little Rock.  His back was examined on both 
occasions and found "normal," as were neurological 
examinations.  Reports of x-rays of his lumbosacral spine in 
November 1972 and in May 1973 showed no abnormality.  An 
August 1973 recommendation from the veteran's supervisors 
advised separation from employment during the probationary 
period because of job abandonment.  

The Board finds that this evidence to be new because it is 
not redundant or cumulative of evidence previously of record.  
The Board also finds this evidence to be material because it 
bears directly and substantially on the merits of the claim 
and because it is so significant that it must be considered 
in order to fairly decide those merits.  Accordingly, the 
claim ty is reopened.  The merits of the claim are addressed 
in the remand appended to this decision.

ORDER

The claim for service connection for a low back disorder is 
reopened. 


REMAND

In view of the Board's decision to reopen the claim for 
service connection for a low back disorder and the fact that 
the RO has had no opportunity to decide the merits of this 
claim, the issue is remanded for a de novo review.  

Accordingly, the claim is REMANDED for the following action:

1.  The RO must review the claim de novo, 
and undertake any development necessary.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that includes the applicable 
evidence and criteria.  

2. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The claim should then be returned to the Board, if in order.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

